If this case is to be determined by applying to the provisions of the will of Theophilus Hardenbrook, the ordinary rules of construction, the judgment below must be affirmed. The will bears date October 10th, 1842, and the devise and bequest to his wife is of "all the real and personal estate I now possess or may hereafter become heir to, either from the estate of George Rappelye, deceased, cousin to my father, or from the estate of Trinity church (versus) Anneka Janhs, on the part of my mother." The devisee was invested with full power, as "my sole heir and administratrix, to receive all and every part of the same," and "likewise to dispose and devise of all the same as she may think proper." The real estate in controversy was purchased and conveyed to the testator after the date of the will and prior to his death, and the question is whether it *Page 88 
passed to the devisee named in the will or descended to the heir-at-law. If this will had been made before our Revised Statutes, no controversy could ever have arisen, for it would have been agreed that, as to real estate, the will spoke as of its date; while as to personal, it spoke as of the day of the death of the testator. In the one case, no real estate acquired after the execution of the will would pass to the devisee, and in the other, the legatee would take all the personal estate which the testator had at the time of his death, whether his at the date of the will or acquired afterward. This rule of the common law was very obstinate, and like another, which gave a devisee a life estate only when the devise was without words of perpetuity, was adopted in England out of supposed tenderness to the right of the heir-at-law, after the owners of real estate were permitted by statute to dispose of it under certain restrictions, by last will and testament. It has been said many times, by eminent English judges, that adherence to these rules, in a majority of cases, defeated the intention of the testator, and yet, it is feared, that with some enabling aid of legislation, the supposed evil is not yet wholly eradicated.
Although the will in question was obviously written by a person not learned in the law, it cannot fail to be observed that language could scarcely have been more aptly chosen to restrict the devise to real estate then owned by the testator, or to that to which he might "become heir" from two sources particularly indicated, and he devised "the same" to his wife, and gave her full power to dispose of "the same" at her death. The maxim "expressio unius exclusio alterius" plainly applies.
Our Revised Statutes (2 R.S., 59; § 5) enacts that "every will that shall be made by a testator in express terms of all his real estate, or in any other terms, denoting his intent to devise all his real property, shall be construed to pass all the real estate which he was entitled to devise at the time of his death." The object of this statute was, unquestionably, to destroy the distinction between wills of real and personal estate in respect to the time when it was supposed to *Page 89 
"speak;" or, perhaps, it may be said to guard against the danger of having the will of the testator defeated, and in harmony with another provision of the same statute, that the intention of the testator should be observed, as gathered from a proper construction of the testament and not defeated by the application of technical rules.
In 1839 the English Parliament substantially adopted the same change in the law, by enacting "that every will shall be construed with reference to the real and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will." It is to be observed that in our statute, all the real estate of which the testator is seized at the time of his death, shall be deemed to pass to the devisee if it appear that the testator so intended; and in the English statute the will shall be held to pass all the real estate the testator had at the time of his death, "unless a contrary intention shall appear by the will." Although the onus
of construction appears to be inverted, the principle of the two statutes is substantially the same.
It is argued in the present case, that because the testator has devised "all his real estate," the case is within the statute. This suggestion might be of force if the devise of the real estate had not been limited to all "I now possess," or that thereafter might be acquired by inheritance from two specific sources.
We think the principle decided by the Court of Appeals inLynes v. Townsend (33 N.Y.R., 558), is decisive of the present case. In that case it was held that a devise of real estate universal in its terms, would carry after acquired land without language pointing to the period of the testator's death, but that in the absence of unlimited terms in the will, there must be language which will enable the court to see that the testator intended to operate upon real estate which he should afterward purchase. In that case, DENIO, Ch. J., observes (page 570), "I agree that the reasons which have induced the English courts, in construing devises to lean in *Page 90 
favor of the heirs, do not exist with the same force in this country where we have no policy which favors the perpetuating of estates in a single male descendant; still, our law of descents points out the succession of real estate in case of intestacy, and we have no right to break in upon the course of succession unless we can see satisfactorily and clearly that the owner has appointed it differently."
The judgment must be affirmed, with costs.
All concur; LOTT, Ch. C., not sitting.
Judgment affirmed.